DETAILED ACTION
This communication is in response to the Application filed on 03/18/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 12 recites “receiving a natural language expression from a person involved in a conversation with another person; and responsive to receiving the natural language expression: updating a model of the person's interests, based on the conversation to date; identifying information related to the natural language expression; computing a 
The limitation of “receiving…”, “receiving…”, “updating…”, “identifying…”, “computing…”, “displaying…”, as drafted covers a human organizing of activities. More specifically, two people having a conversation, based on this conversation another human updating the history of the conversation and determining relevant information based on its relevance to the appropriate person based on user specific model and presenting the information as a result of determining a relevance.
This judicial exception is not integrated into a practical application. In particular, claims 12 recites additional element of “processor”, “memory” as per the independent claim (claim 1 comprises no additional limitations). For example, in [0046] of the as filed specification, there is description of using a general purpose computing environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
. This relates to a human computing relevance based on history of information and current conversation context. No additional limitations are present. With respect to claim 6 and 17, the claim relates to determining that information is non-repetitive prior to displaying the information. This relates to a human filtering out duplicate information prior to displaying. No additional limitations are present. With respect to claim 7 and 18, the claim relates the updating a model based on additional information. This relates to a human updating the history based on addition information determined. No additional limitations are present. With respect to claim 8 and 19, the claim relates to receiving a second language expression from a second person and identifying additional information related to the second language and displaying the information. This relates to the other human presenting additional information based on the language of one of the persons involved in the conversation. No additional limitations are present. With respect to claim 9, the claim relates to receiving an  With respect to claim 10, the claim relates to a receiving a request for additional detail related information.  This relates to a human receiving a request from a participant for more information. No additional limitations are present. With respect to claim 11, the claim relates to a display screen being attached to glasses.  This relates to an insignificant solution activity of outputting the information. The display screen being the additional limitation however serves the purpose of outputting information which has already been determined. These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 5, 8, 12-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli (US 2018/0190143) in view of Balasubramanian (US 2016/0173428).
As to claims 1 and 12, Corelli teaches a method of displaying information relevant to a person participating in a conversation, the method comprising: 
receiving a natural language expression from a person involved in a conversation with another person (see [0040], where participants are conducting a dialog and see [0041], where text capture module captures text based information from the live conversations); and 
responsive to receiving the natural language expression: 
a model of the person's interests, based on the conversation to date (see [0005], where historical data from prior conversations are recorded as participant parameters); 
identifying information related to the natural language expression (see [0047], where assistive information is identified relevant to a dialog and the one or more participants); 
computing a relevance of the identified information to the person, based on the model of the person's interests (see [0037], where intervention value and cost are calculated to determine a score with respect to its relevance and value based on profile and preferences of the one or more participants); and 
responsive to the relevance being above a threshold, displaying the information at a device associated with the person (see [0037], where the 
However, Corelli does not specifically teach updating a model of the person's interests, based on the conversation to date.
Balasubramanian does teach updating a model of the person's interests, based on the conversation to date (see [0019], where language model is adjusted based on topical changes which occurs based on conversations [0020], which is used to determine supplemental content).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the relevant information as taught by Corelli with the updating of a model as taught by Balasubramanian in order to continuously, sporadically, and periodically enhance messages and prevent supplemental information to be provided at inopportune times (see Balasubramanian [0002], [0015]).
As to claim 12, apparatus claim 12 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Corelli teaches a processor; and system memory coupled to the processor and storing instructions configured to cause the processor (see [0059], program code embodied on a medium and a processor of a general purpose computer [0061]). 



As to claim 2 and 13, Corelli in view of Balasubramanian teach all of the limitations as in claim 1 and 12, above.
Furthermore, Balasubramanian teaches wherein updating the model of the person's interests includes determining a topic of interest (see [0019], where language model is adjusted upon determining a topic has changed).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the relevant information as taught by Corelli with the updating of a model as taught by Balasubramanian in order to continuously, sporadically, and periodically enhance messages and prevent supplemental information to be provided at inopportune times (see Balasubramanian [0002], [0015]).

As to claim 3 and 14, Corelli in view of Balasubramanian teach all of the limitations as in claim 1 and 12, above.
Furthermore, Balasubramanian teaches wherein updating the model of the person's interests includes determining an intent (see [0019], where anticipation of lexical needs is determined and where model is updated based on identified topic).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the relevant information as taught by Corelli with the updating of a model as taught by Balasubramanian in order to continuously, sporadically, and periodically enhance messages and prevent supplemental information to be provided at inopportune times (see Balasubramanian [0002], [0015]).

As to claim 5 and 16, Corelli in view of Balasubramanian teach all of the limitations as in claim 1 and 12, above.
Furthermore, Corelli teaches wherein computing the relevance of the information to the person comprises computing the relevance based on both the model of the person's interests and a current context (see [0037], where value of assistive information is determined based on profile and preferences of the one or more participants and see [0042], where context is forwarded to an assistive information detection module).

8 and 19, Corelli in view of Balasubramanian teach all of the limitations as in claim 1 and 12, above.
Furthermore, Corelli teaches further comprising: receiving a second natural language expression from a second person involved in the conversation (see [0040], where dialog can include two or more participants and see [0041], where text is captured between the participant’s dialog); identifying additional information related to the second natural language expression (see [0047], where assistive information relevant to the dialog and the participants are identified); and displaying the additional information (see [0051],m where the information is delivered to dialog and participants).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1 and 12, above and further  in view of Desmond (US 2017/0212898).
As to claim 4 and 15, Corelli in view of Balasubramanian teaches all of the limitations as in claim 1 and 12.
However, Corelli in view of Balasubramanian do not specifically teach wherein updating the model of the person's interests includes determining a plurality of topics of interest and corresponding relevance scores.
Desmond does teach wherein updating the model of the person's interests includes determining a plurality of topics of interest and corresponding relevance scores (see [0052]-[0053], where model updating performed based on adjustment of relevance score with respect to each topic based on a participant (see [0054]).
.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1 and 12, above and further  in view of Bain (US 2011/0055191)..
As to claim 6 and 17, Corelli in view of Balasubramanian teaches all of the limitations as in claim 1 and 12.
However, Corelli in view of Balasubramanian do not specifically teach further comprising, prior to transmitting the information, determining that the information is non-repetitive information.
 Bain does teach further comprising, prior to transmitting the information, determining that the information is non-repetitive information (see [0023], where determination is made of a search result to be duplicate and is removed).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Corelli in view of Balasubramanian with the determining of non-repetitive information as taught by Bain  in order to provide relevant results to the user (see Bain [0008]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1 and 12, above and further  in view of Liu (US 9,195,945).
As to claim 7 and 18 Corelli in view of Balasubramanian teaches all of the limitations as in claim 1 and 12.
However, Corelli in view of Balasubramanian do not specifically teach further comprising accessing additional information about the person from a user profile; and wherein updating the model of the person's interests comprises updating the model based on the additional information.
Liu does teach comprising accessing additional information about the person from a user profile (see col. 5, lines 28-40, where datapoints are collected from variety of sources); and wherein updating the model of the person's interests comprises updating the model based on the additional information (see col. 5,lines 58-60, where preference model is updated based on new datapoints received).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Corelli in view of Balasubramanian with the updating of model based on additional information as taught by Liu in order to create more accurate models taking into consideration non-explicit datapoints (see col. 1, lines 60-67).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1, above and further in view of Miura (US 2018/0067928).
As to claim 9, Corelli in view of Balasubramanian teaches all of the limitations as in claim 1.
However, Corelli in view of Balasubramanian does not specifically teach wherein the natural language expression is expressed in a first human language, the method further comprising: translating the natural language expression to a second human language, wherein locating information related to the natural language expression comprises locating information expressed in the second human language; and wherein transmitting the information to the second device comprises transmitting the information expressed in the second human language.
	Miura teaches wherein the natural language expression is expressed in a first human language (see [0082], where  first person speakers in a first language), the method further comprising: translating the natural language expression to a second human language (see [0082], where first dialogue text is translated to a second language), wherein locating information related to the natural language expression comprises locating information expressed in the second human language (see [0082], where supplemental information search based on first dialogue text and second dialogue text which is in first and second language respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1 above, and further in view of Nandakumar (US 2012/0290614).
As to claim 10, Corelli in view of Balasubramanian teaches all of the limitations as in claim 1.
However, Corelli in view of Balasubramanian does not specifically teach further comprising receiving, from the second device, a request for additional detail related to the transmitted information.
Nandakumar does teach receiving, from the second device, a request for additional detail related to the transmitted information (see [0252], [0527], where user requests for additional information based on search results received.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the supplemental information processing as taught by Corelli in view of Balasubramanian with the request for additional detail as taught by Nandakumar in order to adapt to the demands for the user (see Nandakumar [0252]) which enables a user to further look into data not contained in the original search results set.

Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corelli in view of Balasubramanian, as applied in claim 1 and 12, above, and further in view of Ranieri (US 2017/0188173).
As to claim 11 and 20, Corelli in view of Balasubramanian teaches all of the limitations as in claim 1 and 12.
However, Corelli in view of Balasubramanian does not specifically teach further comprising displaying the information at a display screen mounted within a pair of glasses.
Ranieri does teach further comprising displaying the information at a display screen mounted within a pair of glasses (see [0034], where additional information is presented visually on a display with glasses).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have substituted the presentation of the additional information as taught by Corelli in view of Balasubramanian with the use of glasses Corelli in view of Balasubramanian as taught by Ranieri in order to yield predictable results of providing a user with the information visually. (See KSR v. Teleflex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM (EST), Friday 8AM-noon (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
11/02/2021